DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: Applicant’s arguments/remarks filed on 7/15/2022 has successfully disqualified Rosenfeldt et al (WO 2012/027787 A1; 3/8/2012) as prior art. The art does not teach a method of preserving a donor heart for transplantation after cardiac death by microperfusion of the organ vasculature at 2 to 6 degrees C comprising the claimed St. Thomas’s Hospital No. 2 solution for arresting the donor heart, the claimed St. Thomas’s Hospital No. 2 solution for flushing the heart, and the claimed sterile aqueous solution for microperfusing the heart, as recited in the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651